DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-9, and 11-25 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Reiss on 3/5/2021.

The application has been amended as follows: 
a) Cancel claims 5 and 10.
b) Amend claims 1, 18, and 19:
1. (currently amended) A wave energy converter for converting wave energy from incident surface waves into useful energy, comprising: 

a turbine assembly mounted in the opening including a unidirectional turbine runner; 
an air chamber controlling a buoyant position of the RUBHSO; and
the RUBHSO includes a segmented sealed upper boundary, having both a fixed lower run-up surface and quadrilateral-shaped surfaces, thereby directing overtopping waves toward the opening;
wherein the RUBHSO is immersed in water positioned near or piercing a still water level of incident surface waves; and
wherein said RUBHSO so positioned focuses incident oscillating wave energy from said incident surface waves in a predominantly downward unidirectional fluid flow of water into and through the opening formed in the horizontally oriented surface of said RUBHSO thereby driving the turbine assembly.

18. (currently amended) The wave energy converter of claim 1, wherein the upper closed perimeter boundary of the RUBHSO is non-segmented and the RUBHSO is positioned by raising or lowering said RUBHSO to adjust for incident wave and tidal conditions resulting in net downward flow on the unidirectional turbine runner; and wherein the turbine-generator further comprises a [[turbine-generated]] turbine-generator shaft and further comprising a flywheel coupled to the turbine-generator shaft to smoothen turbine-generator rotation.

19. (currently amended) The wave energy [[cnverter]] converter of claim [[10]] 1, further comprising buoyancy floats attached to the segmented sealed [[upon]] upper boundary, and wherein water waves are channeled by a run-up surface into the RUBHSO and the segmented sealed upper boundary when moved due to the action of the buoyancy floats adjusts to incident waves, independent of the positioning of the RUBHSO; thereby resulting in increased stored water head within the contained area of RUBHSO; and thereby smoothing turbine-generator rotation and increasing power output.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggests a wave energy converter for converting wave energy from incident surface waves into useful energy, comprising: an air chamber controlling a buoyant position of the RUBHSO; and the RUBHSO includes a segmented sealed upper boundary, having both a fixed lower run-up surface and quadrilateral-shaped surfaces, thereby directing overtopping waves toward the opening; wherein the RUBHSO is immersed in water positioned near or piercing a still water level of incident surface waves; and wherein said RUBHSO so positioned focuses incident oscillating wave energy from said incident surface waves in a predominantly downward unidirectional fluid flow of water into and 
Claims 2-4, 6-9, and 11-25 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180372059 A1 to Slachmuylders is considered to be the closest prior art. Slachmuylders discloses a horizontal surface (Fig. 1: 70) with a closed upper perimeter (50) and an opening (80) with a turbine assembly (120).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832